Exhibit 10.1

EXECUTION COPY

Change in Control

Protection Agreement

This CHANGE IN CONTROL PROTECTION AGREEMENT is dated November 30, 2009, by and
between ManTech International Corporation, a Delaware corporation (the
“Company”), and Kevin M. Phillips (the “Executive,” and together with the
Company, the “Parties”).

PURPOSE

In order to induce the Executive to remain in the employment of the Company,
particularly in the event of the threat or occurrence of a Change in Control (as
hereafter defined), the Company desires to enter into this Agreement to provide
the Executive with certain benefits in the event the Executive’s employment is
terminated as a result of, or in connection with, a Change in Control.

NOW, THEREFORE, in consideration of the respective agreements of the parties
contained herein, it is agreed as follows:

SECTION 1. Definitions

For purposes of this Agreement, the following terms have the meanings set forth
below:

“Accrued Compensation” means an amount which includes all amounts earned or
accrued by the Executive through and including the Termination Date but not paid
to the Executive on or prior to such date, including (a) all base salary,
(b) all vacation pay and (c) all bonuses and incentive compensation, paid in the
case of (a) promptly after the Termination Date and in the case of (c) in
accordance with the terms of the applicable plans or programs.

“Base Salary Amount” means the Executive’s annual base salary at the rate in
effect on the Termination Date.

“Board” means the Board of Directors of the Company.

“Bonus Amount” means the target annual cash bonus payable to the Executive under
the terms of the annual bonus program in effect for the fiscal year in which the
Termination Date occurs, but not less than 85% percent of the Base Salary
Amount. Bonus Amount includes only the annual cash bonus and does not include
any restricted stock awards, options or other long-term incentive compensation
that may have been awarded to the Executive.

“Cause” means any of the following actions and/or inactions by the Executive:
(a) willful failure to perform the material duties of the Executive’s position
after written notice specifying the alleged willful failure has been provided to
Executive and Executive has continued such willful failure; (b) fraud,
misappropriation or comparable acts of dishonesty with regard to the Company;
(c) felony conviction; (d) illegal use of drugs; (e) intentional and willful
misconduct that could subject the Company to criminal or civil liability;
(f) material breach of this Agreement which is not cured within fifteen
(15) days of receipt of written notice specifying the material breach; or
(g) inability to obtain and maintain any security clearance required for the
performance of Executive’s duties other than that caused as a result of an
action or inaction of the Company.

“Change in Control” of the Company means, and shall be deemed to have occurred
upon, any of the following events:

(a) The acquisition by any Person of beneficial ownership (as defined in Rule
13d-3 of the General Rules and Regulations under the Securities Exchange Act) of
fifty percent (50%) or more of the outstanding voting power of the Company’s
stock; provided, however, that the following acquisitions shall not constitute a
Change in Control for purposes of this subparagraph (a): (i) any acquisition by
the Company or any of its Subsidiaries; (ii) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any of
its Subsidiaries; or (iii) acquisitions complying with the terms of paragraph
(c) below.



--------------------------------------------------------------------------------

(b) Individuals who, as of the date of this Agreement, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual who becomes a director of the
Company subsequent to the date of this Agreement and whose election, or whose
nomination for election by the Company’s stockholders, to the Board was either
(i) approved by a vote of at least a majority of the directors then comprising
the Incumbent Board or (ii) recommended by a nominating committee comprised
entirely of directors who are then Incumbent Board members, shall be considered
as though such individual were a member of the Incumbent Board, but excluding,
for this purpose, any such individual whose initial assumption of office occurs
as a result of either an actual or threatened election contest (as such terms
are used in Rule 14a-11 of Regulation 14A promulgated under the Securities
Exchange Act), other actual or threatened solicitation of proxies or consents or
an actual or threatened tender offer; or

(c) Consummation of a reorganization, merger, or consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case unless following such Business
Combination, (i) all or substantially all of the Persons who were the Beneficial
Owners, respectively, of the outstanding shares and outstanding voting
securities immediately prior to such Business Combination own, directly or
indirectly, more than fifty percent (50%) of the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors of the Company, as the case may be, of the entity resulting from the
Business Combination (including, without limitation, an entity which as a result
of such transaction owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination, of the outstanding voting securities (provided, however,
that for purposes of this clause (i) any shares of common stock or voting
securities of such resulting entity received by such Beneficial Owners in such
Business Combination other than as the result of such Beneficial Owners’
ownership of outstanding shares or outstanding voting securities immediately
prior to such Business Combination shall not be considered to be owned by such
Beneficial Owners for the purposes of calculating their percentage of ownership
of the outstanding common stock and voting power of the resulting entity); and
(ii) no Person (excluding any entity resulting from such Business Combination or
any employee benefit plan (or related trust) of the Company or such entity
resulting from the Business Combination) beneficially owns, directly or
indirectly, fifty percent (50%) or more of the combined voting power of the then
outstanding voting securities of such entity resulting from the Business
Combination unless such Person owned fifty percent (50%) or more of the
outstanding shares or outstanding voting securities immediately prior to the
Business Combination.

(d) Approval by the Company’s stockholders of a complete liquidation or
dissolution of the Company.

 

Page 2



--------------------------------------------------------------------------------

“Code” means the Internal Revenue Code of 1986, as amended.

“Disability” means the Executive’s inability to perform the duties of
Executive’s position due to any physical or mental illness, disability or
incapacity, as determined by a medical doctor, that has prevented the Executive
from performing the essential functions of the position that Executive holds for
a period of one hundred eighty (180) consecutive days or for an aggregate of one
hundred eighty (180) days during any period of three hundred and sixty five
(365) consecutive days.

“Full Release” means a general waiver and release of claims against the Company
(which shall except out rights of indemnification, rights to directors and
officers liability insurance coverage, and any amounts that may be due under
this Agreement).

“Good Reason” means the occurrence of any of the following without the
Executive’s prior written consent: (a) a material adverse change in Executive’s
authority, duties or responsibilities, (b) a material reduction in Executive’s
base salary; (c) the imposition of a requirement that the Executive be based at
a location outside of a 50-mile radius from the current corporate headquarters
and which is not closer to Executive’s then residence than the current corporate
headquarters or (d) a material breach of the Agreement by the Company; provided
in each case that Executive gives written notice to the Company specifying such
Good Reason event within sixty (60) days of its occurrence, the Company does not
cure it within thirty (30) days of the giving of such notice and Executive
terminates his employment as a result thereof within thirty (30) days of such
failure to timely cure the Good Reason event.

“Pro Rata Bonus” shall mean the annual bonus based on actual results for the
year of termination and the relative portion of the year during which the
Executive provided services, paid when said bonus would have been paid if the
Executive continued employment.

“Subsidiary” means any corporation with respect to which another specified
corporation has the power under ordinary circumstances to vote or direct the
voting of sufficient securities to elect a majority of the directors.

“Successor” means a corporation or other entity acquiring all or substantially
all the assets and business of the Company, whether by operation of law, by
assignment or otherwise.

“Termination Date” means (a) in the case of the Executive’s death, the
Executive’s date of death, and (b) in all other cases, the final date of
Executive’s employment with the Company. Notwithstanding anything to the
contrary herein, an Executive’s employment shall not be considered to have
terminated unless the executive has experienced a “separation from service,” as
defined in Code Section 409A and the regulations there under.

SECTION 2. Term of Agreement

The term of this Agreement (the “Term”) will commence on November 30, 2009, and
will continue in effect for a period of two (2) years; provided however that
after such two (2) year period, and on each one (1) year anniversary of such
date thereafter, the Term shall automatically be extended for an additional one
(1) year, unless not later than ninety (90) days prior to the end of one of the
periods, either the Company or the Executive shall have given notice to the
other party not to extend the Term. Notwithstanding the foregoing, and subject
to Section 4.2, the Term shall be deemed to have immediately expired without any
further action, and this Agreement will immediately terminate and be of no
further effect if, prior to a Change in Control, the Executive’s employment is
terminated for any reason. Additionally, in the event that a Change in Control
occurs during the Term, then the Term shall automatically extend for a period of
up to two additional years, if necessary, to accommodate the two-year
post-Change in Control period specified in Section 4.1 below.

 

Page 3



--------------------------------------------------------------------------------

SECTION 3. Acceleration of Options upon Change in Control

If a Change in Control occurs during the Term of this Agreement, then, all
unvested stock awards then held by Executive shall accelerate and become
immediately vested.

SECTION 4. Termination of Employment after Change in Control

4.1 During the Term of this Agreement, (i) Executive may terminate his
employment other than for Good Reason upon thirty (30) days’ advance written
notice and for Good Reason in accordance with the procedures described in the
definition of “Good Reason” in Section 1 above; (ii) the Company may terminate
Executive’s employment without Cause upon ten (10) days’ advance written notice
and for Cause upon written notice at any time; and (iii) the Executive’s
employment shall automatically terminate if and when the Executive is unable to
perform the duties of Executive’s position due to Disability or death. If the
Executive’s employment with the Company is terminated within two (2) years
following a Change in Control that occurs during the Term, the Executive will be
entitled to the following compensation and benefits:

(a) If the Executive’s employment with the Company is terminated (i) by the
Company for Cause, (ii) by the Executive other than for Good Reason, or (iii) by
reason of the Executive’s death or Disability, then the Company will pay to the
Executive the Accrued Compensation.

(b) If the Executive’s employment with the Company is terminated by the Company
for any reason other than as specified in Section 4.1(a), or the Executive
terminates his employment for Good Reason, the Executive will be entitled to the
following:

(i) the Company will pay the Executive all Accrued Compensation and the Pro Rata
Bonus; and

(ii) subject to the Executive providing the Company with a Full Release, the
Company will pay the Executive as severance pay, and in lieu of any further
compensation for periods subsequent to the Termination Date, in a single payment
an amount in cash equal to two and one-half (2 1/2) times the sum of (A) the
Base Salary Amount and (B) the Bonus Amount.

(c) The amounts provided for in Section 4.1(a) and Sections 4.1(b)(i) and
(ii) will be paid in a single lump sum cash payment by the Company to the
Executive within sixty (60) days after the Termination Date.

4.2 Notwithstanding anything in this Agreement to the contrary, if, within the
30 days immediately preceding a Change in Control, (i) the Executive’s
employment is terminated for any reason other than as specified in
Section 4.1(a), the Executive shall be entitled to receive the benefits provided
in Section 4.1(b), provided that the amounts provided for in Sections 4.1(b)(i)
and (ii) will be paid in a single lump sum cash payment by the Company to the
Executive within sixty (60) days after the Termination Date.

4.3 Except as otherwise noted herein, during the term of this Agreement the
compensation to be paid to the Executive hereunder will be in lieu of any
similar severance or termination compensation (i.e., compensation based directly
on the Executive’s annual salary or annual salary and bonus) to which the
Executive may be entitled under any other Company severance or termination
agreement, plan, program, policy, practice or arrangement. The Executive’s

 

Page 4



--------------------------------------------------------------------------------

entitlement to any compensation or benefits of a type not provided in this
Agreement will be determined in accordance with the Company’s employee benefit
plans and other applicable programs, policies and practices as in effect from
time to time.

4.4 The Executive shall not be required to mitigate any amounts payable
hereunder and no such amounts shall be offset or reduced by the amount of any
compensation or benefits from any subsequent employment.

SECTION 5. Excise Tax Adjustments.

5.1 In the event Executive becomes entitled to receive the benefits provided
pursuant to Sections 3 or 4 herein, and the Company determines that such
benefits (the “Total Payments”) will be subject to the tax (the “Excise Tax”)
imposed by Section 4999 of the Code, or any similar tax that may hereafter be
imposed, then the Total Payments shall be reduced (but not below zero) so that
the maximum amount of the Total Payments (after reduction) shall be one dollar
($1) less than the amount which would cause the Total Payments to be subject to
the Excise Tax. If a reduction in the Total Payments is required pursuant to
this Section 5.1, then the Company shall reduce or eliminate the Total Payments
by first reducing or eliminating the portion of the Total Payments which are
payable in cash and then by reducing or eliminating the non cash payments, in
each case in reverse order beginning with payments or benefits which are to be
paid the farthest in time from the date of determination by Tax Counsel
referenced in Section 5.2.

5.2 For purposes of determining whether the Total Payments will be subject to
the Excise Tax, the amounts of such Excise Tax, for purposes of determining any
reduction to the Total Payments as described in Section 5.2.

(a) Any other payments or benefits received or to be received by the Executive
in connection with a Change in Control of the Company or the Executive’s
termination of employment (whether pursuant to the terms of this Agreement or
any other plan, arrangement, or agreement with the Company, or with any
individual, entity, or group of individuals or entities (individually and
collectively referred to in this subsection (a) as “Persons”) whose actions
result in a change in control of the Company or any Person affiliated with the
Company or such Persons) shall be treated as “parachute payments” within the
meaning of Section 280G(b)(2) of the Code, and all “excess parachute payments”
within the meaning of Section 280G(b)(1) of the Code shall be treated as subject
to the Excise Tax, unless in the opinion of a tax advisor selected by the
Company and reasonably acceptable to the Executive (“Tax Counsel”), such other
payments or benefits (in whole or in part) should be treated by the courts as
representing reasonable compensation for services actually rendered (within the
meaning of Section 280G(b)(4)(B) of the Code), or otherwise not subject to the
Excise Tax;

(b) The amount of the Total Payments that shall be treated as subject to the
Excise Tax shall be equal to the lesser of (i) the total amount of the Total
Payments; or (ii) the amount of excess parachute payments within the meaning of
Section 280G(b)(1) of the Code (after applying clause (a) above); and

(c) In the event that the Executive disputes any calculation or determination
made by the Company, the matter shall be determined by Tax Counsel, the fees and
expenses of which shall be borne solely by the Company.

SECTION 6. Successors; Binding Agreement. This Agreement will be binding upon
and will inure to the benefit of the Company and its Successors, and the Company
will require any Successors to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession or

 

Page 5



--------------------------------------------------------------------------------

assignment had taken place. Neither this Agreement nor any right or interest
hereunder will be assignable or transferable by the Executive or by the
Executive’s beneficiaries or legal representatives, except by will or by the
laws of descent and distribution. This Agreement will inure to the benefit of
and be enforceable by the Executive’s legal representatives.

SECTION 7. Notice. For the purposes of this Agreement, notices and all other
communications provided for in the Agreement will be in writing and will be
deemed to have been duly given when personally delivered or sent by certified
mail, return receipt requested, postage prepaid, addressed to the respective
addresses last given by each party to the other, provided that all notices to
the Company will be directed to the attention of the Board with a copy to the
Secretary of the Company. All notices and communications will be deemed to have
been received on the date of delivery thereof or on the third business day after
the mailing thereof, except that notice of change of address will be effective
only upon receipt.

SECTION 8. Miscellaneous. No provision of this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in
writing and signed by the Executive and the Company. No waiver by either party
hereto at any time of any breach by the other party hereto of, or compliance
with, any condition or provision of this Agreement to be performed by such other
party will be deemed a waiver of similar or dissimilar provisions or conditions
at the same or at any prior or subsequent time. No agreement or representation,
oral or otherwise, express or implied, with respect to the subject matter hereof
has been made by either party which is not expressly set forth in this
Agreement.

SECTION 9. Governing Law. This Agreement will be governed by and construed and
enforced in accordance with the laws of the State of Virginia without giving
effect to the conflict of laws principles thereof.

SECTION 10. Severability. The provisions of this Agreement will be deemed
severable and the invalidity or unenforceability of any provision will not
affect the validity or enforceability of the other provisions hereof.

SECTION 11. Entire Agreement. This Agreement constitutes the entire agreement
between the parties hereto and supersedes all prior agreements, if any,
understandings and arrangements, oral or written, between the parties hereto
with respect to severance protection in connection with a Change in Control.

SECTION 12. Code Section 409A.

(a) It is intended that any amounts payable under this Agreement shall either be
exempt from or comply with Section 409A of the Code (including the Treasury
regulations and other published guidance relating thereto) (“ Code Section 409A
”) so as not to subject the Executive to payment of any interest or additional
tax imposed under Code Section 409A. To the extent that any amount payable under
this Agreement would trigger the additional tax, penalty or interest imposed by
Code Section 409A, this Agreement shall be modified to avoid such additional
tax, penalty or interest yet preserve (to the nearest extent reasonably
possible) the intended benefit payable to the Executive.

(b) To the extent a payment or benefit is nonqualified deferred compensation
subject to Code Section 409A, a termination of employment shall not be deemed to
have occurred for purposes of any provision of this Agreement providing for the
payment of any amounts upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of

 

Page 6



--------------------------------------------------------------------------------

employment” or like terms shall mean “separation from service.” If the Executive
is deemed on the date of a separation from service (within the meaning of Code
Section 409A) to be a “specified employee” (within the meaning of that term
under Section 409A(a)(2)(B) of the Code and determined using any identification
methodology and procedure selected by the Company from time to time, or, if
none, the default methodology and procedure specified under Code Section 409A),
then with regard to any payment or the provision of any benefit that is
“nonqualified deferred compensation” within the meaning of Code Section 409A and
which is paid as a result of the Executive’s “separation from service,” such
payment or benefit shall not be made or provided prior to the date which is the
earlier of (A) the expiration of the six (6)-month period measured from the date
of such “separation from service” of the Executive, and (B) the date of the
Executive’s death (the “Delay Period”). Upon the expiration of the Delay Period,
all payments and benefits delayed pursuant to this clause (whether they would
have otherwise been payable in a single sum or in installments in the absence of
such delay) shall be paid or reimbursed to the Executive in a lump sum, and any
remaining payments and benefits due under this Agreement shall be paid or
provided in accordance with the normal payment dates specified for them herein.

(c) For purposes of Code Section 409A, the Executive’s right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days
(e.g., “payment shall be made within thirty (30) days following the date of
termination”), the actual date of payment within the specified period shall be
within the sole discretion of the Company.

(d) With regard to any provision herein that provides for reimbursement of costs
and expenses or in-kind benefits, except as permitted by Code Section 409A,
(i) the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit; (ii) the amount of expenses
eligible for reimbursement, or in-kind benefits, provided during any taxable
year shall not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year, provided, that the foregoing
clause (ii) shall not be violated with regard to expenses reimbursed under any
arrangement covered by Section 105(b) of the Internal Revenue Code solely
because such expenses are subject to a limit related to the period the
arrangement is in effect; and (iii) such payments shall be made on or before the
last day of the Executive’s taxable year following the taxable year in which the
expense was incurred.

[SIGNATURE PAGE FOLLOWS]

 

Page 7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first above written.

 

ManTech International Corporation

/s/ George J. Pedersen

George J. Pedersen Chairman and Chief Executive Officer Kevin M. Phillips

/s/ Kevin M. Phillips

Executive’s Signature

 

Page 8